Citation Nr: 0327030	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an February 2000 and subsequent rating 
decisions of the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


REMAND

Service connection was established for a left knee disability 
in a September 1980 rating decision.  A noncompensable 
evaluation was assigned, effective April 1980 under the 
provisions of  38 C.F.R. § 4.71a, Code 5257.  In a September 
1998 rating decision, the veteran was granted a temporary 
total (100 percent) rating under the provisions 
of38 C.F.R. § 4.30, effective October 1997 to March 1998.  
This award was for convalescence and treatment following a 
left knee fracture in October 1997.  Following this period of 
convalescence, the disability rating was changed to 20 
percent under diagnostic code 5257 for left knee disability, 
status post fracture, intercondylar area, left knee.  

The record reflects that while the veteran's disability 
rating continues to be 20 percent, the veteran is currently 
rated under the provisions of 38 C.F.R. § 4.71a, Codes 5010-
5260 for stable post left tibal eminence fracture with 
associated traumatic arthritis (formerly under Diagnostic 
Code 5257).  These changes are reflected in the October 1999 
rating decision.   

The December 2000 VA examination reports that the veteran 
demonstrated reduced muscle strength in the left lower 
extremity and throughout the entire body.  The examiner noted 
that the neurological symptoms had not been diagnosed to date 
and a neurological examination was recommended.  The veteran 
was unable to wait to be seen that same afternoon.  When the 
veteran underwent VA examination in May 2002, his orthopedic 
condition was evaluated.  No attempt was made to account for 
the "generalized weakness and neurological deficits" noted 
in both the upper and lower extremities at that time.  
Although studies showing active and passive range of motion 
were conducted, the examiner also stated that there was a 
fixed loss of range of motion at 120 degrees.  The meaning of 
this statement in the context of this examination is unclear.  
Moreover, the testimony provide at the Decision Review 
Officer's hearing in December 2002, as well as comments made 
on the last VA examination show that the veteran may have 
sustained a stroke.  No determination has been made as to 
whether or not the weakness in the left lower extremity is 
due to service-connected factors.  In view of the foregoing, 
the case is remanded to remanded to the RO for additional 
examination.  

1.  After obtaining as many outstanding 
records as possible, afford the veteran a 
VA orthopedic examination as set forth 
below.  

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify and describe 
in detail all residuals attributable to 
the service-connected left knee 
disability.

The examiner should state whether there 
is any evidence of ankylosis, locking, 
effusion into the joint, or recurrent 
subluxation or lateral instability of the 
left knee, and if so, to what extent.

The examiner should note detailed range 
of motion measurements of the left knee 
and should state what is considered 
normal range of motion.  Range of motion 
testing should include left knee 
extension and flexion measurements.  
Refer to rating codes 5260 and 5261.

The examiner should discuss whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  The veteran should be afforded a VA 
neurological examination in order to 
determine the current nature and etiology 
of the existing "generalized weakness, 
and neurological deficits."  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  A 
determination should be reached as to 
whether weakness in the left lower 
extremity is due to either entirely or in 
part to service-connected left knee 
disability.  To the extent possible, the 
examiner should distinguish signs and 
symptoms associated with service-
connected disability from nonservice-
connected factors.  The clinical bases 
for the determinations reached should be 
set forth in detail.  

3.  Thereafter, the RO should 
readjudicate the claim and consider re-
rating the veteran's disability under 
applicable rating code(s) in light of new 
evidence.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


